Citation Nr: 1520460	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-43 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for testicular cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 until November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for testicular cancer.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has testicular cancer related to service. (See January 2009 VA Veteran's Application for Compensation and/or Pension). The Veteran avers that his testicular cancer is due to an injury sustained during airborne training during service. The claims folder reflects the Veteran has testicular cancer. (See June 2009 VA medical records). The claims file does not contain a medical opinion in regard to whether the Veteran's testicular cancer is casually related to service. 

The Board acknowledges a November 2009 VA medical letter which discusses the medical controversy of whether testicular trauma is a causal factor for testicular cancer. While the oncologist in the letter discusses the causal controversy, he does not render a medical opinion as to whether the Veteran's testicular cancer is causally related to his military service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his testicular cancer. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has been treated for testicular cancer. Furthermore, the Veteran contends that his testicular cancer may be associated with an event, injury, or disease during his active military service, specifically an injury to his left testicle while parachuting at Fort Benning, Georgia in 1997.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's testicular cancer, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for testicular cancer.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination, with an oncologist, in regard to entitlement to service connection for testicular cancer. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's testicular cancer is related to, or aggravated by, the Veteran's period of service, including the Veteran's statements of testicular trauma while parachuting during service.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




